June 7, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                           WILLIAM J. HIBLER, Appellant

NO. 14-11-00942-CV                          V.

                              ERIK GARZA, Appellee
                        ________________________________

        Today the Court heard appellee's motion to dismiss the appeal from the judgment
signed by the court below on October 11, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.

       We order appellant, William J. Hibler to pay all costs incurred in this appeal. We
further order this decision certified below for observance.